Case 1:16-cr-00196-CG-MU Document 94 Filed 04/30/20 Page 1 of 1          PageID #: 401



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 FERMIN ALVARADO-PONCE,                     )
                                            )
       Petitioner,                          )
                                            )
 vs.                                        )   CIVIL ACTION NO 18-0333-CG-MU
                                            )
 UNITED STATES OF AMERICA,                  )   CRIM ACTION 16-0196-CG-MU
                                            )
       Respondent                           )

                                     JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Petitioner’s rights were not violated in this

cause and that his motion to vacate, set aside or correct his sentence (Doc. 81) is due

to be, and hereby is, DENIED. Alvarado-Ponce is not entitled to a certificate of

appealability and, therefore, he is not entitled to appeal in forma pauperis.

       DONE and ORDERED this 29th day of August, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
